                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BLACK & DAVISON, et al.,                   :   CIVIL ACTION NO. 1:17-CV-688
                                           :
                    Plaintiffs             :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CHAMBERSBURG AREA SCHOOL                   :
DISTRICT, et al.,                          :
                                           :
                    Defendants             :

                                  MEMORANDUM

      Plaintiffs commenced this action against defendant Chambersburg Area

School District (“School District”) and the individual members of its board of

directors pursuant to 42 U.S.C. § 1983 and common law quantum meruit. (See Doc.

24). Defendants move to dismiss the amended complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). (Doc. 25).

I.    Factual Background & Procedural History1

      Plaintiff Black & Davison (“Black & Davison” or “the firm”) is a law firm

located in Chambersburg, Pennsylvania. (Doc. 24 ¶ 7). It consists of five equity

partners—plaintiffs Jan G. Sulcove, Esq., Robert C. Schollaert, Esq., Elliott B.

Sulcove, Esq., Jerrold A. Sulcove, Esq., and Mark T. Orndorf, Esq. (Id.) Black &

Davison served as the School District’s solicitor from approximately 1968 through



      1
        The court issued a memorandum opinion and order on defendants’
motion to dismiss the initial complaint dated March 30, 2018. See Black & Davison
v. Chambersburg Area Sch. Dist., No. 1:17-CV-688, 2018 WL 1566666 (M.D. Pa. Mar.
30, 2018). The court presumes familiarity with the factual background from that
opinion, which is substantially restated below.
2016. (Id. ¶¶ 19, 50). All but one of the firm’s partners performed “solicitor duties”

for the School District. (Id. ¶ 18). Until 2015, the School District retained Black &

Davison as solicitor “via resolution of the [school board].” (Id. ¶ 21).

       On or about May 27, 2015, Black & Davison and the School District entered

into a “Solicitor Engagement Agreement” (“Agreement”), wherein the School

District agreed, inter alia, to employ Black & Davison for the purpose of providing

“legal expertise as [s]olicitor” from July 1, 2015 through June 30, 2018. (See Doc. 5-1

at 1; Doc. 24 ¶¶ 22-23). According to plaintiffs, Black & Davison derived between

25 and 33 % of its annual revenue from its solicitor duties to the School District.

(Doc. 24 ¶ 65).

       The School District’s board is comprised of nine elected voting members

that serve four-year terms. (See id. ¶¶ 10, 29). The school board approves “every

personnel decision” for School District employees, including “hiring, firing,

transfer, promotion, [and] demotion” decisions. (Id. ¶ 11). In 2015, five board seats

were up for election. (See id. ¶¶ 35-36). School board elections are “technically

non-partisan” but “candidates may be endorsed by different political groups.” (Id.

¶ 30). Two political faction groups endorsed candidates during the 2015 election: (1)

Citizens for Value and Excellence in Education (“Citizens for Education”), a group

made up mostly of “moderate republicans,” and (2) Common Sense. (Id. ¶¶ 31-33).

Prior to the election, five members of the school board were members of the

Citizens for Education faction; the other four school board members were of the

Common Sense faction. (Id. ¶ 34).




                                            2
       The individual plaintiffs “engaged in campaign activities” to support the

Citizens for Education candidates. (Id. ¶¶ 38-43). These activities included, among

other things, “handing out campaign literature, taking constituents to the polls,

[and] hanging [or] posting political signs.” (Id. ¶ 38). The Common Sense

candidates took all five board seats in the election. (Id. ¶ 44). This resulted in a

school board composed of eight Common Sense members and one Citizens for

Education member.2 (Id. ¶ 45).

       The new school board members were sworn into office on or about December

3, 2015. (Id. ¶ 46). Shortly thereafter, the board “purged” the School District of

employees—including plaintiffs—who “openly supported” Citizens for Education

even though “political affiliation was not an appropriate requirement” or

“necessary” to the “efficient operation of their position[s].” (Id. ¶¶ 47-49). On

March 23, 2016, the school board unanimously voted to terminate the Agreement

with Black & Davison and informed plaintiffs by letter. (Id. ¶¶ 50, 54). The board

claimed that their decision was economically motivated but thereafter retained

another law firm as temporary solicitor that charged more than Black & Davison.

(Id. ¶¶ 55, 60). Plaintiffs contend that the school board’s decision was “based solely

on [plaintiffs’] support of the [Citizens for Education] ticket.” (Id. ¶ 62).

       Plaintiffs initiated the instant action on April 17, 2017. After the court’s

ruling on defendants’ first motion to dismiss, plaintiffs filed an amended complaint


       2
       Defendants note that Kevin Mintz is, in fact, a member of the Citizens for
Education faction, (Doc. 27 at 12 n.3), which results in a school board composed of
seven Common Sense members and two Citizens for Education members.


                                             3
on April 18, 2018. Therein, plaintiffs assert a First Amendment claim against the

individual school board members (Count I) and the School District (Count II), and a

quantum meruit claim against the School District (Count III). Defendants move to

dismiss Count I and Count III for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6). The motion is fully briefed and ripe for disposition.

II.   Legal Standard

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “matters of public record,

orders, exhibits attached to the complaint and items appearing in the record of the

case.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit

Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

      Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31


                                           4
(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       Defendants raise two principal arguments. First, the School District

challenges the sufficiency of the quantum meruit claim. Second, the individual

defendants contend that they are entitled to qualified immunity and that one

member of the school board, defendant Edward Norcross (“Norcross”), did not

participate in the actions underlying plaintiffs’ claims. The court will address these

arguments seriatim.

       A.    Quantum Meruit

       A quantum meruit claim for damages is rooted in an equitable claim of unjust

enrichment. Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of

Malone Middleman, P.C., 179 A.3d 1093, 1102 (Pa. 2018). A party seeking recovery

for unjust enrichment must show: (1) the benefits conferred on the defendant by the


                                            5
plaintiff; (2) appreciation of said benefits by the defendant; and (3) “the acceptance

and retention of said benefits under such circumstances that it would be

inequitable for the defendant to retain the benefit without payment of value.” Id.

(citing Shafter Elec. & Constr. v. Mantia, 96 A.3d 989, 993 (Pa. 2014)). It is well

established that a client may terminate their attorney at any time irrespective of a

contract. Id. (citation omitted). An attorney may, however, bring a claim in

quantum meruit to recover “a proper amount” for services already rendered. Id.

at 1103 (citation omitted).

      Plaintiffs identify a benefit conferred on the School District, to wit: the

performance of over 1,000 hours of work. (Doc. 24 ¶¶ 59, 80). But fatal to plaintiffs’

claim is their failure to allege that any benefit was unjustly appreciated by the

School District without compensation to plaintiffs. (See Doc. 24); c.f. Loeffler

Thomas P.C. v. Fishman, No. 15-5194, 2016 WL 1457895, at *11 (E.D. Pa. Apr. 12,

2016). Stated another way, the amended complaint does not specify which, if any,

of those 1,000 hours went uncompensated. (See Doc. 24 ¶¶ 59, 61; see also Doc. 32

at 10-12). Plaintiffs also do not allege that the School District missed any payments

on the retainer owed to plaintiffs for the period preceding their termination. (See

Doc. 24).

      Plaintiffs additionally assert they are entitled to recover “a $5,000 monthly

retainer for the remainder of the contract term” (two years) and “fees” plaintiffs

“would have reasonably been expected to generate” for the remainder of the




                                            6
contract term.3 (Doc. 24 ¶ 80; see Doc. 5-1 at 2). Quantum meruit provides recovery

for services the attorney has rendered, not recovery for expectation damages. See

Meyer, 179 A.3d at 1103. Plaintiffs may not seek recovery for damages in quantum

meruit for the anticipated monthly retainer fees expected for the remainder of the

contract term.

      Plaintiffs rely upon Ryan v. Butera, Beausang, Cohen & Brennan, 193 F.3d

210 (3d Cir. 1999), for the proposition that a law firm may be entitled to “monies

[beyond] simply services rendered” as well as “retainer monies.” (Doc. 32 at 11).

Ryan is inapposite. In Ryan, the Third Circuit concluded that an attorney has a

right to keep a non-refundable general retainer fee after termination. Ryan, 193

F.3d at 215-16, 219. In the instant matter, plaintiffs seek additional retainer monies

under the Agreement which provided for an “annual, non-refundable retainer of

[$60,000]” to be paid on a monthly basis in $5,000 installments to Black & Davison.

(Doc. 5-1 at 2). As stated above, the retainer fees plaintiffs seek for the remaining

two years of the contract constitute expectation damages which are not an available

remedy in quantum meruit.




      3
        Plaintiffs also argue that, for work already performed, they are entitled to
recover the difference between their negotiated hourly fee of $130 and the $150 fee
they initially sought during contract negotiation. (Doc. 32 at 12). Plaintiffs fail to
address why, under a theory of unjust enrichment, they are entitled to seek an
additional $20 per hour for work performed when they purportedly received
consideration of $5,000 per month in exchange for that fee reduction during the
time period those hours were logged. (See Doc. 24 ¶ 59). Furthermore, this theory
of recovery is absent from plaintiffs’ amended complaint. (See Doc. 24).


                                           7
      B.     Qualified Immunity

      The individual defendants invoke qualified immunity in response to

plaintiffs’ First Amendment claim. Qualified immunity protects a state actor who

has committed a constitutional violation if the plaintiff’s rights were not “clearly

established” when the individual acted. Pearson v. Callahan, 555 U.S. 223, 231-32

(2009). No liability will attach if a reasonable state actor could have believed the

challenged conduct was in compliance with settled law. See id. The doctrine cloaks

government officials with “immunity from suit rather than a mere defense to

liability,” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985) (emphasis omitted), and

“ensure[s] that insubstantial claims against government officials [will] be resolved

prior to discovery.” Pearson, 555 U.S. at 231-32 (quoting Anderson v. Creighton, 483

U.S. 635, 640 n.2 (1987)). The defense generally “protects ‘all but the plainly

incompetent or those who knowingly violate the law.’” Ashcroft v. al-Kidd, 563 U.S.

731, 743, (2011) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). The burden to

establish qualified immunity rests with the defendant claiming its protection.

Beers-Capitol v. Whetzel, 256 F.3d 120, 142 n.15 (3d Cir. 2001) (citing Stoneking

v. Bradford Area Sch. Dist., 882 F.2d 720, 726 (3d Cir. 1989)).

      A court evaluating a claim of qualified immunity considers a two-pronged

inquiry: whether, based on the facts alleged, a constitutional right has been violated

and, if so, whether that right was “clearly established” at the time of the alleged

violation. See Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 637 (3d Cir. 2015)

(quoting Pearson, 555 U.S. at 232). A court may begin its qualified immunity

analysis with either prong. See Pearson, 555 U.S. at 239. Plaintiffs plead sufficient


                                           8
facts to support their allegation that the individual defendants violated plaintiffs’

First Amendment rights of speech and association by terminating them based on

political affiliation. See Black & Davison v. Chambersburg Area Sch. Dist. No. 1:17-

CV-688, 2018 WL 1566666, at *3-4 (M.D. Pa. Mar. 30, 2018) (Conner, C.J.). The only

remaining inquiry is whether that right was clearly established at the time of the

alleged violation.

      The Supreme Court of the United States has repeatedly admonished that,

when analyzing qualified immunity, courts should not “define clearly established

law at a high level of generality.” al-Kidd, 563 U.S. at 742; see also Kisela v. Hughes,

584 U.S. __, 138 S. Ct. 1148, 1152-53 (2018); Mullenix v. Luna, 577 U.S. __, 136 S. Ct.

305, 308 (2015). A plaintiff need not produce a case directly on point, but existing

precedent must have placed the constitutional question “beyond debate.” Mullenix,

136 S.Ct. at 308 (quoting al-Kidd, 563 U.S. at 741, 131 S. Ct. 2074). The state actor

must have “fair notice” that his or her conduct was impermissible under federal

law; thus, the reasonableness of his or her actions “is judged against the backdrop

of the law at the time of the conduct.” Kisela, 138 S. Ct. at 1152.

      The appropriate inquiry is whether the Constitution prohibited the state

actor’s conduct in “the specific context of the case,” viz., the situation the state actor

confronted. Mullenix, 136 S. Ct. at 308-09 (citing Haugen v. Brosseau, 543 U.S. 194,

199-200 (2004)). A court must “frame the precise contours” of the right at issue

before determining whether that right is clearly established. Spady, 800 F.3d at 638.

The specific contours of the issue in the present action are as follows: whether a

school district solicitor has a constitutionally protected right against termination by


                                            9
the school district on the basis of political affiliation. (See Doc. 24 ¶¶ 68-70; Doc. 27

at 14; Doc. 32 at 19).

       The Third Circuit previously held that political affiliation is an appropriate

job requirement for municipal solicitors occupying a policymaking role. See Wetzel

v. Tucker, 139 F.3d 380, 386 (3d Cir. 1998); Ness v. Marshall, 660 F.2d 517, 522-23

(3d Cir. 1981). Whether political affiliation is an appropriate requirement for a

particular solicitor position is a fact intensive inquiry, falling far short of clearly

established law. See Wetzel, 139 F.3d at 383-84. Plaintiffs argue that the qualified

immunity determination in this case is more properly reserved for summary

judgement because discovery is necessary to ascertain whether political affiliation

was an appropriate requirement for the School District solicitor position, and

discovery may also reveal that the individual defendants knowingly violated the law

in terminating plaintiffs. (Doc. 32 at 15). We agree.

       Qualified immunity does not protect a state actor’s knowing violation of the

law. al-Kidd, 563 U.S. at 743. And determination of the objective reasonableness of

a defendant’s judgment about an open legal question may require resolution of

factual disputes. Curly v. Klem, 298 F.3d 271, 278 (3d Cir. 2002). Plaintiffs

asseverate that defendants provided a pretextual reason for terminating the

Agreement, viz., “to save money.” (Doc. 24 ¶ 55). The school board then hired a

solicitor which charged a higher hourly rate than plaintiffs. (Id. ¶ 60). Moreover,

defendants now assert that political patronage was a reasonable basis for

terminating plaintiffs. (Doc. 27 at 14). Viewing these factual allegations in the light

most favorable to plaintiffs, the amended complaint articulates a plausible claim


                                             10
that the individual defendants knowingly violated plaintiffs’ First Amendment

rights, which may foreclose the protections of qualified immunity.

      C.     Edward Norcross

      Defendants argue that Norcross did not participate in Black & Davison’s

termination, relying on portions of the school board’s March 23, 2016 meeting

minutes appended to their instant motion. (See Doc. 27 at 12; Doc. 25-2). In

deciding a Rule 12(b)(6) motion, the court must consider only “the complaint,

exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.”

Mayer, 605 F.3d at 230. Accordingly, we will not consider defendants’ proffered

materials at this time. See In re Processed Egg Prods. Antitrust Litig., No. 08-MD-

2002, 2012 WL 1443625, at *4 n.4 (E.D. Pa. April 24, 2012). Plaintiffs aver that “[a]ll

of the individual defendants on the board voted for . . . [or] knowingly acquiesced”

to plaintiffs’ termination. (Doc. 24 ¶ 51). We again find that plaintiffs have

adequately pled that Norcross was personally involved in the termination decision.

See Black & Davison, 2018 WL 1566666, at *6.




                                           11
IV.   Conclusion

      The court will grant in part and deny in part defendants’ motion (Doc. 25) to

dismiss. An appropriate order shall issue.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania

Dated:   January 24, 2019
